DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is meant by step f, in particular the term “first or second liquid mix for a multiple exposure to resonance excitation”.  It appears that the claim intends to determine recirculation of the converted material to be combined with the first liquid.  It is not clear what is meant by “second liquid mix”.  It is not clear if “second liquid mix” refers to a different feed stream, or how it is related to the first mix.  Further, it is unclear if “multiple exposure” is simply recirculating the converted material, or if there is an additional resonance excitation reactor.  In step j, it is unclear what “said liquids” refer to.  Does this refer to the first, or the one or more, or the blend, or the feed to fractionation, or the excitation product.  Regarding step k, there is a lack of antecedent basis for “the processed liquid”.  It is unclear if this refers to the fractionated liquids or the converted products.  If it refers to the fractionated liquids, it is unclear what fraction is being referred to.  Step k is additionally unclear as it refers to effecting “the viscosity improvement”, however, it appears that the viscosity improvement occurs during the upstream resonance excitation.  In this regard, it is not clear if step k is referring to a temperature in the device for resonance excitation, or somewhere else in the process.   
Claims 2-19 are rejected for the same reasons as claim 1, since they depend from claim 1. 
Regarding claims 16 and 43, it is unclear in step g if “the diverted portion” is referring to the portion recirculated, or something else.  It is further unclear if “recirculating” is referring to the resonance excitation device, or some other location in the process.  If “the diverted” portion in the portion recirculated, it is unclear how a portion of general flow is “diverted” to be recycled to the resonance excitation, yet is also combined with the “non-diverted” portion to be fed to fractionation at the same time.    
Claims 17-18, are rejected for the same reasons as claim 16, as they depend from claim 16.
Further, regarding claim 18, it is unclear how residual fraction is simultaneously returned to fractionation and returned to a conversion step at the same time.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-19 and 43 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Lennykh (US 2015/0166904).
Regarding claim 1, Lennykh teaches a method for reducing viscosity and increasing light fractions by resonance excitation [0010] comprising closing a shutoff valve of the device [0037], draining the device of air [0037], establishing a flow of liquid through the device [0037] including diverting a portion of flow to be subjected to excitation [0052], if the first liquid needs additional cutter liquid, mixing the first liquid with one or more liquids having a lower viscosity [0038], [0057], [0026], producing a preferred viscosity by determining optimum ratio between the first liquid and the one or more liquids using a flow meter [0038-0039], [0044], modulating the flow of said liquids using at least one of a viscometer, a density meter, or a mass meter [0038], monitoring the viscosity of said liquids to achieve a preferred blend ratio [0038-0039], [0044], performing a fractionating process on said liquids [0047], and maintaining the mixture [0048] to produce reduced viscosity product [0044].  Lennykh teaches a heating device to heat the feed to the excitation vessel [0035].  Lennykh teaches a temperature meter[0025], which would provide temperature control.
Regarding claim 2, Lennykh teaches the one or more liquids are of lower density than the first liquid [0060].  
Regarding claim 3, Lennykh teaches the one or liquids constitutes a diluent [0060], [0039], [0026]. 
Regarding claims 4-6 and 12-15, Lennykh teaches the first liquid comprises heavy oil, high paraffinic crude, or a hydrogen bonded liquid [0015], or a mixture of two or more liquids [0014].  
Regarding claim 7, Lennykh teaches a heating device for the feed to the excitation vessel [0035]. 
Regarding claims 16-19 and 43, Lennykh teaches diverting a portion of general flow of the first liquid and treating the first liquid to resonance excitation establishing the desired flow rate and to what amount and combining the diverted portion and the non diverted portion and feeding the combined liquid to fractionation [0052-0060].  Lennykh teaches sending the non diverted flow to resonance excitation [0053].  Lennykh teaches returning a portion of a residual fraction from the fractionation tower back into said fractionating tower and subjected the returned residual fraction to a primary treatment with resonance excitation [0053]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lennykh (US 2015/0166904).
Regarding claims 8-11, Lennykh teaches heating the feed to the excitation vessel [0035], as well as using a pressure meter [0025].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate temperatures and pressures, as indicated by the meters of Lennykh, in order to obtain the viscosity reduction obtained by Lennykh.  Lennykh teaches the same resonance excitation, feedstocks, and viscosity reduction, in the same devices as indicated in Applicant’s instant specification [0010].  In this regard, it is expected/alternatively would be obvious that the same temperatures and pressures as claimed would be appropriate.  It is not seen where such a selection would result in any new or unexpected results.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strohm (US 2015/0165413) – teaches low pressure treatment of hydrocarbons with acoustic energy [0010]. 
Feldman (US 4,773,986) – teaches combining visbreaking feeds with cutter stocks and recycle materials (see figure).
Lott (US 2016/0046878) – teaches ultrasonic cavitation of heavy hydrocarbon feeds and recycle of unconverted materials (figure 7).
Castillo (US 2013/0048486) – teaches recirculation of pressure wave treated hydrocarbons [0023-0026].  
Chornet (US 2008/0217211) teaches heating and cavitation of bitumen and diluent to reduce the viscosity [0067-0070].
Parsche (US 2013/0037262) – teaches upgrading dilbit with electromagnetic energy [0013].
Proudkii (US 2012/0091033) – teaches upgrading of hydrocarbons with resonance excitation (abstract).
Stepanik (US 2007/0284285) – teaches upgrading and distillation of heavy hydrocarbons.
Chornet (US 2015/0060333) – teaches upgrading of heavy oils with light fraction recycle (See figure).
Medoff (US 2009/0314487) – teaches upgrading hydrocarbons by resonance excitation [0040-0041]. 
Yan (US 4,379,747) – teaches visbreaking with two stages (see figure).
Garwin (US 4,389,302) – teaches visbreaking with a diluent, and solvent recycle (see figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771